Citation Nr: 1818973	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to a compensable disability rating for sinusitis. 

4.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

5.  Entitlement to a disability rating in excess of 10 percent for a right foot disability.

6.  Entitlement to compensable disability rating for a right shoulder disability. 

7.  Entitlement to a compensable disability rating for a right fifth toe disability.

8.  Entitlement to a compensable disability rating for left salpingo-oophorectomy with appendectomy.

9.  Entitlement to a disability rating in excess of 10 percent for a low back disability.

10.  Entitlement to an effective date for the increased rating for a low back disability prior to March 9, 2012.  

11.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1998. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2013 rating decisions of the regional office (RO) in St. Petersburg, Florida.

The appeal was previously remanded by the Board in December 2015.  Specifically, the issue of entitlement to service connection for lung cancer was remanded for further development and the remaining issues were remanded in order to provide the Veteran with a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Agency of Original Jurisdiction (AOJ) provided the SOC in June 2016 and the Veteran perfected an appeal with respect to the issues. 

The Board observes that there was a dispute as to the timeliness of the Substantive Appeal Form 9 filed in response to the June 2016 SOC.  In this regard, the Veteran's attorney faxed to the AOJ a cover sheet for the signed Substantive Appeal Form 9 but did not include the actual Form 9 in the facsimile.  The AOJ closed the appeal 60 days after the issuance of the SOC and determined that the Veteran had not perfected her appeal.  The Veteran's attorney realized the error in December 2016 and immediately resubmitted the document.  The Board finds that the July 2013 fax cover sheet timely notified the AOJ that the Veteran intended to perfect the appeal and may be considered a timely substantive appeal of the claims addressed in the June 2016 SOC. Thus, the Board has added the issues to the title page above. 

Further, regarding the appeals involving the service-connected back disability, the June 2016 SOC addressed the Veteran's disagreement with the assigned effective date of increase as well as the amount of the disability rating.  For clarification, the Board separated the issues as noted on the title page above. 

Regarding the claim for the acquired psychiatric disorder, service connection was previously denied for a "psychiatric illness" in a September 1999 rating decision.  Thus, the Board has recharacterized the appeal on the title page above.

The issues of entitlement to service connection for lung cancer and an acquired psychiatric disorder as well as a higher rating for the low back disability, an earlier effective date for the increased rating for the low back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  By a September 1999 rating decision, the AOJ denied service connection for a psychiatric illness; the Veteran was advised of the AOJ's decision, and of her appellate rights.

2.  The Veteran did not initiate an appeal of the AOJ's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the AOJ's September 1999 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

4.  Sinusitis has not resulted in one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or: three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. 

5.  The Veteran's recurrent tinnitus is perceived bilaterally; the 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.

6.  The Veteran is in receipt of the maximum schedular rating available for right foot hallux valgus.  Her right foot hallux valgus does not include manifestations of malunion or nonunion of the tarsal or metatarsal bones, produce symptoms which approximate amputation of the great toes with removal of the metatarsal head, nor is there clinical evidence of flatfoot, bilateral weak foot, claw foot, or a foot injury associated with the service connected disability.

7.  At no time pertinent to the appeal, has the Veteran's right fifth toe disability been productive of moderate severity or worse. 

8.  The Veteran's service-connected right shoulder disability is manifested by limitation of abduction to no worse than 180 degrees, forward elevation to no worse than 180 degrees, internal rotation to 90 degrees, external rotation to 90 degrees, and no complaints of pain on movement.  No additional impairment resulting from excess fatigability, pain, weakness, or lack of endurance of her right shoulder was not shown. The right shoulder disability was not manifested by pain on motion or limitation of function; malunion and nonunion of the clavicle or scapula and limitation of motion of the arm to shoulder level were not shown.  

9.  The Veteran's residuals of left salpingo-oophorectomy are manifested by removal of her left ovary without any incontinence or other complications.


CONCLUSIONS OF LAW

1.  The AOJ's September 1999 rating decision to deny service connection for a psychiatric illness is final.  38 U.S.C. §§ 7105 (1996); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C. §§ 1110, 5108 (1996); 38 C.F.R. §§ 3.303, 3.156 (1998).

3.  The criteria for a compensable rating for sinusitis are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6513 (2017).

4.  The claim for a rating in excess of 10 percent for tinnitus is without legal merit. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.87, DC 6260 (2017).

5.  The criteria for a rating in excess of 10 percent for right foot hallux valgus are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5280 (2017).

6.  The criteria for a compensable disability rating for a right fifth toe disability are not met. 38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 4.7, 4.71a, DC 5284 (2017).

7.  The criteria for a compensable evaluation for service-connected DJD of the right shoulder were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2017).

8.  The criteria for a compensable disability rating for status post left salpingo-oophorectomy, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.116, DC 7619 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  Claim to Reopen

In the present case, the AOJ, by a decision entered in September 1999, denied the Veteran's claim for service connection for a psychiatric illness because service treatment records and VA examination did not identify emotional difficulties or findings consistent with a psychiatric illness.  The AOJ notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (1998).  As a result, the AOJ's decision became final.  38 U.S.C. §§ 7105 (1996); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1998).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board also acknowledges that if additional, pertinent service records are associated with the file, VA will reconsider the claim according to 38 C.F.R. § 3.156 (c).  Here, service personnel records were added to the record after the June 1998 decision; however, these records are not pertinent to the question of entitlement to service connection for the knee disability.  Thus, the claim need not be considered under 38 C.F.R. § 3.156 (c).

In the September 1999 rating decision, service connection for a psychiatric illness was denied essentially for lack of a current disability.  The evidence received since the issuance of the rating decision includes lay statements from the Veteran's daughter and ex-husband regarding their observations of the Veteran's depressive symptoms since service, an April 2014 opinion from a private psychologist diagnosing a depressive disorder and relating the same to the Veteran's service-connected disabilities, as well as VA treatment records indicating that the Veteran may be depressed. 

This evidence was not before adjudicators when the Veteran's claim was last denied in September 1999, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

III.  Increased Ratings

In this case, the Veteran filed a claim in March 2012 seeking increased ratings for her service-connected tinnitus, sinusitis, right foot, right fifth toe, right shoulder, and left salpingo-oophorectomy with appendectomy residuals. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505   (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40.

      a.  Sinusitis

In this case, the Veteran's sinusitis disability has been rated noncompensable since November 1, 1998.  The present appeal arises from denial of the Veteran's March 2012 claim for an increased rating. 

Under DC 6513, a 10 percent evaluation is assigned for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  An incapacitating episode of sinusitis is one requiring bed rest and treatment by a physician.  Id. 

In this case, the Veteran was afforded a VA examination to address the severity of her service-connected sinusitis in April 2013.  At that time, the Veteran reported that she has allergic rhinitis during the pollen season and experiences stuffy nose and occasional nasal drip for which she did not take medications.  She denied  taking oral antibiotics or having any surgical procedures for her sinusitis.  The VA examiner conducted a physical examination and found that the Veteran had normal, nontender eyes, no tenderness in the nose.  The examiner found the Veteran's nasal turbinates were normal without sign of infection, exudate or edema. The examiner found the Veteran's sinuses to be non-tender on ethmoid, frontal, or maxillary areas.  The examiner concluded that the Veteran had a normal examination with no objective evidence of rhinitis at that time.  

Even considering the Veteran's reports that during the pollen season she experienced a stuffy nose and nasal drip, there is no indication that the Veteran has incapacitating episodes due to the same.  Further, the Veteran denied antibiotic treatment for her sinusitis.  Neither the Veteran, nor any treatment records, indicates that she underwent radical surgery for her sinusitis or manifested near constant sinusitis as described DC 6513.  Based on the foregoing, a compensable disability rating is not warranted under DC 6513 at any point pertinent to the appeal. 

The Board has considered whether a compensable rating is warranted under another pertinent rating code but finds that it is not.  Under DC 6522, a 10 percent rating is warranted for allergic rhinitis when it is manifested by a greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522.  Here, higher ratings are not warranted under DC 6522 as there is no indication of any obstruction of nasal passages or nasal polyps.  See April 2013 VA examination.  

Based on the foregoing, the claim for a compensable rating for sinusitis must be denied.  In reaching this conclusion, the Board acknowledges the Veteran's belief that she is entitled to a higher rating; however, the Veteran's competent and credible lay evidence regarding her symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to sinusitis based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

For the foregoing reasons, a compensable rating for sinusitis is not warranted. 

	b.  Tinnitus

In this case, the Veteran's tinnitus has been rated 10 percent disabling since November 1, 1998.  The present appeal arises from denial of the Veteran's March 2012 claim for an increased rating. 

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202  (1999) (codified at 38 C.F.R. § 4.85 - 4.87 (2002)).  The regulation was again revised in May 2003, effective June 13, 2003. See 68 Fed. Reg. 25,822  (2003).

The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2017).

In this case, the Veteran filed her claim in March 2012, which was after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  As such, the Veteran's claim for an evaluation greater than 10 percent for her service-connected tinnitus must be denied.

As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	c.  Right Foot and Right Fifth Toe

The Veteran is in receipt of separate ratings for her service-connected right foot hallux valgus and right fifth toe disabilities.  The right hallux valgus disability is currently rated under 38 C.F.R. § 4.71 (a), DC 5280, as 10 percent disabling.  The right fifth toe disability is rated as noncompensable, under DC 5284 for a foot injury.  There is no specific rating code for the fifth toe disability.  Service connection has been in effect for both disabilities since November 1, 1998.  The present appeal arises from the denial of the Veteran's March 2012 claim for increased ratings.  

Under diagnostic code 5280, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71 (a), DC 5280.  A 10 percent rating is also warranted for unilateral hallux valgus operated with resection of the metatarsal head.  Id. 

Diagnostic Code 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284, Note.

The Veteran was afforded a VA examination in connection with the claims, in April 2013.  At that time, the Veteran reported that she experienced an intermittent aching sensation in her right foot when standing or walking too long and that she did not use any support or inserts.  She denied having any symptoms due to hallux valgus. 

On physical examination, the examiner noted that the Veteran did not have hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or any other foot injury. 

The April 2013 VA examiner also noted normal medial longitudinal arch in the standing position.  The examiner noted that the Veteran's heel was in neutral position without varus or valgus deformity.  The examiner noted that there was no malalignment of the Achilles tendon and no pain on palpation or manipulation of the tendon.  The examiner found that inspection of the plantar aspect of the foot demonstrated no callus.  The examiner noted that there was no inversion or eversion and no pain on active or passive manipulation of the foot.  The examiner noted that the right big toe was normal in appearance without deviation.  

Pertinent to the right fifth toe, the April 2013 VA examiner noted that the great          through fifth toes were normal in appearance with full range of motion.  The examiner noted that the Veteran's nailbeds were pink and that they had good capillary refill and +2 dorsalis pedis and neurovascular status was normal bilaterally.  

VA treatment records are consistent with the April 2013 VA examination report. 

As noted, the Veteran is assigned a 10 percent rating for her right foot hallux valgus under Diagnostic Code 5280 which contemplates post-operative residuals.  This is the maximum rating available under this diagnostic code.  The Board has considered whether the Veteran's hallux valgus may be rated under another diagnostic code; however, in Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  As the Veteran's hallux valgus is a listed condition under Diagnostic Code 5280, VA has a duty to apply that diagnostic code to evaluate the disability and determine the appropriate disability rating.  Again, in this case, the Veteran is already assigned the maximum rating available for his hallux valgus.

Regarding the right fifth toe the examiner noted that the Veteran had full range of motion without pain. VA treatment records do not indicate any worse severity of the right fifth toe. The Veteran has not offered any evidence of right fifth toe complaints.  Thus, the Board finds that the evidence does not demonstrate moderately severe foot injury.  In this regard, the Veteran did not complain of any pain in the right fifth toe, or pain on movement of the same.  Further, the pain associated with standing for long periods is addressed by the currently-assigned 10 percent rating assigned for the hallux valgus disability. 

Based on the foregoing, the Board finds that higher ratings for the right hallux valgus and right fifth toe disabilities are not warranted at any time pertinent to the claims.  

The Board considered whether the Veteran is entitled to a separate compensable rating for scarring associated with the bunionectomy but determines that it is not.  In this regard, the April 2013 VA examiner noted that the Veteran had a well-healed scar from the bunion removal procedure; however, the scar is not shown to be greater than six square inches or painful or unstable.  In this regard, the examiner found the scar to be without pain or keloids or break down of the scar.  

The Board recognizes that the Veteran may believe she is entitled to higher ratings for the disabilities; however, the Veteran's competent and credible lay evidence regarding her symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to hallux valgus and fifth toe disabilities based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

For the foregoing reasons, higher ratings for the right foot hallux valgus and right fifth toe, are not warranted. 

	d.  Right Shoulder

In this case, the Veteran's right shoulder disability has been rated noncompensable since November 1, 1998.  The present appeal arises from denial of a claim for increase filed in March 2012. 

Under DC 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a . 

Under DC 5202, pertaining to other impairment of the humerus, malunion with moderate deformity (major and minor shoulder) warrants a 20 percent disability rating; malunion with marked deformity is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  38 C.F.R. § 4.71a .  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  Id.  A fibrous union of the humerus is evaluated as 50 disabling for the major shoulder and as 40 percent disabling for the minor shoulder; a nonunion of the humerus is evaluated as 60 disabling for the major shoulder and as 50 percent disabling for the minor shoulder; and a flail shoulder (loss of head of humerus) is evaluated as 80 disabling for the major shoulder and as 70 percent disabling for the minor shoulder.  Id.  

Under Diagnostic Code 5203, a 10 percent disability evaluation is contemplated for impairment of the clavicle or scapula manifested by malunion.  38 C.F.R. § 4.71a. A 10 percent disability evaluation is also contemplated for impairment of the clavicle or scapula manifested by nonunion without loose movement.  Id.  A 20 percent disability evaluation is contemplated for impairment of the clavicle or scapula, manifested by nonunion with loose movement.  Id.  A 20 percent disability evaluation may also be assigned for dislocation of the clavicle or scapula.  Id. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The Veteran is right hand dominant.  When evaluating the left shoulder disability, minor, as opposed to major, extremity disability ratings will be applicable.  When evaluating the right shoulder disability, major, as opposed to minor, extremity disability ratings will be applicable.  38 C.F.R. § 4.69. 

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71 , Plate I.

The Veteran was provided with a VA examination to evaluate her right shoulder disability in April 2013.  At that time, the examiner noted that the Veteran did not report any flare-ups of right shoulder problems.  She reported the circumstances behind prior right shoulder blade pain - namely when she worked for a prolonged period during active duty - but she reported that she no longer works behind a computer so she experienced right shoulder pain very infrequently.  She did not indicate that she experienced any functional loss when she experienced such pain, even if infrequently. 

On objective testing, the April 2013 VA examiner noted that the Veteran had right shoulder flexion and abduction to 180 degrees without pain on active or passive motion.  The Veteran also had internal and external rotation to 90 degrees without pain on active or passive motion.  The range of motion findings on the right and left were the same. 

The Board acknowledges that the April 2013 VA examiner did not approximate any additional functional loss in terms of range of motion; however, as the Veteran reported that she did not experience flare-ups or limitation following repetitive motion, the Board finds that the estimation of additional loss was not necessary. 

VA treatment records are consistent with the findings in the April 2013 VA examination report. 

Based on the foregoing, the Board finds that a compensable rating for the right shoulder disability is not warranted at any time pertinent to the claim.  

In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as DeLuca, but finds that a higher rating is not warranted as no painful motion was shown or asserted.  

Additionally, a higher rating is not warranted for malunion or nonunion of the clavicle or scapula as such impairment was not shown at any time. 

The Board recognizes that the Veteran may believe she is entitled to higher ratings for the right shoulder disability; however, the Veteran's competent and credible lay evidence regarding her symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to the right shoulder disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Based on the foregoing, a compensable rating is not warranted at any time point, for the right shoulder disability.

	f.  Left Salpingo-oophorectomy

In this case, the Veteran seeks a compensable disability rating for service-connected status post left salpingo-oophorectomy with appendectomy.  The disability has been rated as noncompensable under Diagnostic Code 7619, since November 1, 1998.  The present appeal arises from denial of the Veteran's March 2012 claim for an increased rating. 

Diagnostic Code (DC) 7619 provides that a 100 percent rating is assigned for 3 months after ovary removal.  Thereafter, a 30 percent rating is assigned for complete removal of both ovaries and a noncompensable rating is assigned for removal of one ovary with or without partial removal of the other.  38 C.F.R. § 4.116, Diagnostic Code 7619.

38 C.F.R. § 4.116, Note 2 provides that disabilities rated under DCs for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to special monthly compensation under 38 C.F.R. § 3.350.  The Board notes that the Veteran is already in receipt of special monthly compensation at the "K" level under 38 C.F.R. § 3.350 (a) for anatomical loss of a creative organ (left ovary) effective November 1, 1998.  Thus, further consideration of this provision is not warranted.

VA treatment records do not indicate any pelvic complaints or treatment at any time pertinent to the claim. 

The Veteran was afforded a VA examination in April 2013.  At that time, the examiner noted the Veteran's report that she did not have any current symptoms related to her gynecological condition, including any diseases, injuries, or adhesions of the female reproductive organs.  The examiner also noted that the Veteran had not been treated for symptoms or findings for any disease, injuries and/or adhesions of the reproductive organs.  Similarly, the examiner found that the Veteran did not require any treatment or medications for symptoms related to reproductive tract conditions.  

The April 2013 VA examiner confirmed that the Veteran had not been diagnosed with any disease, injuries or other conditions of the vagina, vulva, cervix, fallopian tubes or uterus.  The examiner noted that the Veteran did not have any uterine fibroids, enlargement of the uterus or displacement of the uterus, or any other condition of the uterus.  

The examiner noted that the Veteran had undergone natural menopause as well as partial removal of the left ovary.  The examiner noted that there was evidence of complete atrophy of one ovary but no other condition of the ovaries was noted.  The examiner addressed other complications and found that the Veteran did not have any incontinence, fistulae, endometriosis, or complications from any gynecological surgery procedures.  The examiner also noted that the Veteran did not have any tumors or neoplasm related to the left salpingo-oophorectomy with appendectomy. 

Based on the foregoing, the Board finds that a compensable rating is not warranted for any residuals of the left salpingo-oophorectomy with appendectomy. 

The Board also has considered whether a higher or separate rating could be applied under another diagnostic code.  As to the other codes in the schedule of ratings for gynecological conditions and disorders of the breast, no higher or separate rating would be appropriate based on the Veteran's service-connected disability.  

The Board has also considered whether the Veteran's scar related to her salpingo-oophorectomy with appendectomy surgery is compensable, but finds that it is not. 
In this regard, the April 2013 VA examiner noted that the scar is less than six square inches and was not painful or unstable.  Therefore, a separate compensable rating for the Veteran's scar is not warranted.  See 38 C.F.R. § 4.118, DCs 7801-7805.

In reaching these conclusions, the Board has considered the Veteran's statements and belief that she is entitled to a compensable rating; however, the Veteran's competent and credible lay evidence regarding her symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to the left salpingo-oophorectomy with appendectomy based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

For the foregoing reasons, the Board finds that a compensable rating under DC 7619 for residuals of left salpingo-oophorectomy with appendectomy is not warranted.  The Veteran has not reported any other symptoms related to this service-connected condition that should be separately rated.

	
ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

A compensable disability rating for sinusitis, is denied. 

A disability rating in excess of 10 percent for tinnitus, is denied.

A disability rating in excess of 10 percent for a right foot disability, is denied.

A compensable disability rating for a right shoulder disability, is denied.  

A compensable disability rating for a right fifth toe disability, is denied.

A compensable disability rating for left salpingo-oophorectomy with appendectomy, is denied.


REMAND

Regarding the remaining claims on appeal, further development is required.

The AOJ provided the Veteran with a VA examination for her low back disability in April 2013.  Unfortunately, the VA examination report is inadequate with respect to the assessment of the functional effects of the disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

In this case, during the April 2013 VA examination, the examiner answered "yes" to the question of whether the Veteran reported flare-ups but the explanation section regarding the same was left blank.  Following objective testing, the examiner reached seemingly inconsistent conclusions regarding any functional loss.  In this regard, one of the questions on the disability benefits questionnaire (DBQ) asked the examiner to indicate contributing factors of functional loss, functional impairment, and/or additional limitation of range of motion after repetitive use.  The examiner checked the box next to "pain on movement" indicating that the Veteran's pain on movement contributed to functional loss, impairment, and/or additional limitation of motion after repetitive use.  But in another section, the examiner answered "no" when asked if the Veteran had functional loss and/or functional impairment of the thoracolumbar spine.  Thus, another examination is required to adequately address the current severity of the Veteran's disability. 

Regarding the claim of entitlement to service connection for a depressive disorder, additional evidence including lay statements of observations of continuity of the Veteran's depressive symptoms since service and an April 2014 private psychologist's report were added to the record since the April 2013 VA examination.  For the reasons explained below, a VA addendum opinion is necessary to determine whether any current depressive disorder is related to service or service-connected disability.  

The newly added lay statements from the Veteran's ex-husband and daughter indicate that the Veteran's depression began in service and have continued since that time.  The Veteran also submitted report of an April 2014 private psychologist's examination and opinion.  The private psychologist did not address whether the Veteran's depressive disorder was directly related to service, but indicated that the disorder was aggravated by the Veteran's service-connected disabilities.  It is unclear whether the private psychologist was aware of all of the relevant facts as the psychologist did not address the Veteran's significant post-service lung cancer history and treatment and what impact that may have had on the Veteran's depression.  As outstanding questions remain as to whether the Veteran's depressive disorder is related to service or caused or aggravated by service-connected disability, a remand is required.  

Moreover, the Veteran also claims service connection for lung cancer.  For the reasons explained below, the Board finds that the depression and lung cancer claims are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

As an initial matter, the Board acknowledges that service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998).  See 38 U.S.C. § 1103 (2017); 38 C.F.R. § 3.300 (2017).  However, VA's General Counsel held that neither 38 U.S.C. § 1103 (a), which prohibits service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service, nor VA's implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003); see also VA Adjudication Procedures Manual Rewrite (M21-1MR), pt. IV, subpt. ii, ch. 2, § K(68)(d)-(f) (outlining the adjudicatory process for such a claim).

In this case, the July 2016 VA examiner attributed the Veteran's lung cancer to smoking.  Service treatment records indicate that the Veteran smoked more than twice her normal amount of cigarettes when she was under stress.  To date, no VA examiner has addressed whether the Veteran continued to smoke as a way to cope with stress after service.  As her lung cancer diagnosis came nearly 10 years after service separation, the question should be addressed.  If it is determined that the Veteran has a service-connected depressive disorder and the Veteran smoked as a way to cope with that depressive disorder, after service, then she may be entitled to service connection for the lung cancer that resulted from the same. On remand, the VA psychiatric examiner should be asked to opine on this question.  

While on remand, to ensure that the record is complete, the AOJ must obtain any outstanding VA treatment records.  The AOJ should also provide the appropriate VCAA notice regarding secondary service connection. 

The Board will also defer adjudication of the effective date claim for the increased rating, as well as the claim for TDIU, as these claims may be affected by any development and readjudication of the back disability and service connection claims.  See Parker, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the VCAA appropriate notice for secondary service connection. 

2.  Obtain any outstanding VA treatment records. 

3.  After completion of item 1, afford the Veteran a VA examination to evaluate the current severity of the service-connected low back disability, as well as offer a retrospective opinion regarding the severity of the disability since March 2011 (one year prior to the claim for increased rating), if possible.

The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion during those times.  If the examination does not take place during a flare or after repetitive use, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.

The examiner is asked to offer a retrospective opinion regarding each of these findings, if possible, dating to March 2011 (one year prior to the claim for an increased rating). 

4.  After completion of item 1, seek an addendum opinion from the July 2016 VA psychiatric examiner, or other appropriate clinician.  Provide access to the electronic claims file to the examiner.  Request that the examiner review the file including the newly added evidence from the Veteran's ex-husband, daughter, and April 2014 private psychologist's report.  The Board leaves it to the discretion of the examiner to determine whether the Veteran need be reexamined. 

Following review of the evidence, the examiner is asked to address the following questions: 

(a) Is it at least as likely as not that the Veteran's depressive disorder began in service? Consider and address the lay evidence of continuity of symptomatology since service, including letters from the Veteran's daughter and ex-husband.  Note, continuity of treatment is not required.  

(b) Is it at least as likely as not that the Veteran's depressive disorder was caused or aggravated by the Veteran's service-connected disorders?  Consider and address the April 2014 private psychologist's report indicating that the Veteran's current depressive disorder was aggravated by her service-connected disorders.  Consider the June 2002 VA treatment record which noted that the Veteran appeared to be depressed.

(c) If the examiner determines that the Veteran's depressive disorder is related to service or service-connected disability, please discuss whether the service-connected depressive disorder caused the Veteran to use tobacco products after service.  Consider that during service, the Veteran reported smoking more than twice her normal amount of cigarettes when under stress. 

A complete rationale is required for all opinions rendered. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include seeking an addendum opinion regarding the Veteran's lung cancer if necessary, readjudicate the Veteran's claims for higher rating and earlier effective date for the increased rating for the low back disability, as well as service connection for depressive disorder and lung cancer, and entitlement to TDIU, based on the entirety of the evidence.  If any claim remains denied, provide the Veteran and her attorney with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


